In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐1442 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

SYLVIA HOLLINS, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
                     Central District of Illinois. 
             No. 07‐CR‐20006 — Harold A. Baker, Judge. 
                      ____________________ 

  ARGUED SEPTEMBER 12, 2016 — DECIDED FEBRUARY 1, 2017 
                ____________________ 

   Before  WOOD,  Chief  Judge,  and  EASTERBROOK  and  SYKES, 
Circuit Judges. 
    WOOD,  Chief  Judge.  This  case  comes  to  us  for  the  second 
time after a district court revoked Sylvia Hollins’s supervised 
release stemming from her 2007 federal conviction. In the first 
appeal, we granted a joint motion for summary reversal and 
remand  for  resentencing.  See  United  States  v.  Hollins,  No. 
15‐3750 (7th Cir. Jan. 27, 2016). The district court obliged with 
a resentencing hearing held on February 25, 2016. Hollins has 
2                                                       No. 16‐1442 
      
appealed from the new sentence, which she asserts is tainted 
by several procedural flaws. We find no error, however, and 
so we affirm the district court’s judgment.  
                                  I 
    Hollins has struggled for nearly 30 years against her ad‐
diction to crack cocaine. Unfortunately, but  predictably, this 
has led to a long string of criminal convictions involving in‐
carceration, stints in various treatment centers, and home con‐
finement.  In  the  present  case,  she  pleaded  guilty  in  2007  to 
distributing five or more grams of cocaine base in violation of 
21 U.S.C. §§ 841(a)(1) and (b)(1)(B). She was sentenced to 92 
months’ imprisonment and eight years of supervised release. 
The Bureau of Prisons released her in November 2012.  
    Over the next year, Hollins tested positive for cocaine nu‐
merous times  and was convicted of theft in the Champaign 
County (Illinois) Circuit Court. She received a very light sen‐
tence—three  days  in  jail—but  this  conviction  prompted  the 
district court to modify her conditions of supervised release. 
It required her to spend 120 days in community confinement 
in a local jail, so that she could “get clean” and “regain focus 
of her life.” The court’s hopes were unrealized. Following her 
release from the  jail  in  December 2013, Hollins  again  tested 
positive for cocaine use on several different occasions. Once 
again, the district court modified her supervised release and 
gave her another 120 days of community confinement at the 
Prairie  Center,  an  addiction  treatment  facility.  While  at  the 
Center she tested positive for cocaine and was returned to the 
county jail for the rest of her sentence.  
    In May 2014, still concerned about her drug use, the dis‐
trict  court  modified  Hollins’s  supervision  conditions  to  add 
No. 16‐1442                                                          3

six  months  of  in‐home  confinement.  Hollins  began  to  serve 
that  sentence  upon  her  release  from  the  county  jail  in  June 
2014, but she failed again. She was arrested for retail theft in 
Urbana, Illinois, in September 2014, during the term of her in‐
home confinement. The district court thereupon placed her in 
community confinement for 120 days and stayed her in‐home 
confinement. She completed the community confinement on 
February 4, 2015, and resumed her in‐home confinement on 
February 27, 2015.  
    On March 16, 2015, Hollins pleaded guilty in state court to 
the retail theft charge stemming from her September 2014 ar‐
rest and was sentenced to one year’s imprisonment in the cus‐
tody of the Illinois Department of Corrections (IDOC)—a sen‐
tence that was to start on May 13, 2015. Between February and 
May  2015,  Hollins  failed  to  report  for  drug  testing  on  three 
occasions. She attended outpatient substance abuse and men‐
tal health counseling sessions between February and May, but 
she  was  discharged  for  failing  to  participate  successfully  in 
the program; the discharge was dated May 13, 2015, the day 
she reported for her Illinois sentence. At that point she had 31 
days  of  her  federal  in‐home  confinement  remaining  to  be 
served.  
    While Hollins was in IDOC’s custody, her probation officer 
petitioned the district court to revoke her supervised release 
based on her two retail theft convictions. The district court is‐
sued a warrant and Hollins was detained pending her revo‐
cation  hearing  after  IDOC  released  her  in  November  2015. 
The  district  court  conducted  the  first  revocation  hearing  on 
December 7, 2015. On January 26, 2016, we granted the par‐
ties’ joint motion for summary reversal and remanded for re‐
sentencing in light of United States v. Boultinghouse, 784 F.3d 
4                                                       No. 16‐1442 
      
1163, 1178 (7th Cir. 2015). The district court conducted the re‐
sentencing hearing on February 25, 2016. At that hearing, the 
government recommended a 24‐month sentence, Hollins ar‐
gued in favor of a 12‐month sentence, and the district court 
imposed a 28‐month sentence. The district court issued an or‐
der on February 26, 2015, clarifying the reasons behind its de‐
cision to revoke supervised release and impose the additional 
prison time. 
                                  II 
    Hollins argues that the district court procedurally erred at 
the resentencing hearing by failing adequately to address her 
arguments  in  mitigation,  relying  on  the  probation  officer’s 
recommendation,  and failing  adequately  to  address the fac‐
tors listed in 18 U.S.C. § 3553(a). 
     We review challenges to the sentence imposed at a revoca‐
tion hearing under a highly deferential standard comparable 
to  that  with  which  we  review  sanctions  imposed  by  prison 
disciplinary  boards.  Boultinghouse, 784 F.3d at  1177.  We will 
affirm the district court’s chosen sentence as long as it is not 
“plainly  unreasonable.”  Id.  When  revoking  supervised  re‐
lease,  a  district  judge  must  consider  the  Sentencing  Guide‐
lines policy statements, which are found in U.S.S.G. Chapter 
7, Part B. The judge must also consider the statutory sentenc‐
ing factors set forth in 18 U.S.C. § 3553(a), to the extent they 
apply to revocations. See 18 U.S.C. § 3583(e). 
   The policy statements are intended to anchor the district 
court’s  considerations  during  revocation  proceedings.  They 
have  always  been  advisory,  and  so  a  judge  is  free  to  reject 
them.  The  judge  must,  however,  provide  some  explanation 
No. 16‐1442                                                         5

for her choice, in order to enable the appellate court to con‐
duct a meaningful review both for procedure and substance. 
United States v. Robertson, 648 F.3d 858, 859–60 (7th Cir. 2011). 
The further the sentence departs from the relevant Guideline 
provisions, the more imperative it is for the court to detail its 
justification. Boultinghouse, 784 F.3d at 1178.  
                                 A 
    Hollins  contends  that  the  district  court  failed  to  say 
enough about her principal arguments in mitigation: her re‐
quest for a “discount” based on time she already had served 
in connection with the same conduct; and her argument that 
she  finally  had  been  undergoing  successful outpatient  drug 
treatment and thus a lower sentence was suitable. 
    At a revocation hearing a defendant is entitled to “an op‐
portunity to make a statement and present any information in 
mitigation.” FED.  R.  CRIM.  P.  32.1(b)(2)(E). We have cautioned 
district judges “not to predetermine the appropriate punish‐
ment”  and  reminded  them  of  their  obligation  to  “approach 
revocation and sentencing hearings with an open mind and 
consider  the  evidence  and  arguments  presented  before  im‐
posing  punishment.”  United  States  v.  Dill,  799  F.3d  821,  825 
(7th Cir. 2015). In the sentencing context we have held that a 
district court must address all of a defendant’s principal argu‐
ments, as long as they are not so weak that they do not merit 
discussion. United States v. Villegas‐Miranda, 579 F.3d 798, 801 
(7th Cir. 2009).  
   The district court provided Hollins the opportunity to pre‐
sent her mitigation arguments at the hearing. She stated that 
she was in the longest period of sobriety since she began using 
drugs, and that for a great portion of this time she was out of 
6                                                       No. 16‐1442 
      
custody and doing outpatient treatment. She also pointed out 
that she had been in custody for multiple‐month periods for 
the theft convictions that partly justified the revocation.  
    After prompting by the government, the district judge re‐
sponded to the argument about Hollins’s sobriety, contending 
that he knew “too much about recidivism … and how it oc‐
curs.” He then asked Hollins if she wanted  a more detailed 
explanation in light of her arguments, at which point Hollins’s 
counsel again noted the time she had already served and re‐
quested  a  discount  on  that  basis.  In  response  the  judge 
seemed  to  indicate  that  he  at  first  understood  Hollins  to  be 
arguing for continued supervised release or to be put at lib‐
erty. Hollins’s counsel clarified that she was not asking for re‐
lease. When counsel started to say “What I’m asking for is,” 
the  district  judge  interjected  “Is  a  reduction  in  the  period 
of … .”  Hollins’s  counsel  then  explained,  “Because  she’s  al‐
ready been in custody on this exact same conduct and will re‐
ceive no credit for time served.”  
    Counsel for the government then weighed in, urging that 
the  court’s  sentence  should  be  considered  a  punishment  for 
violating the conditions of her supervised release rather than 
for the underlying conduct and stating that the government 
did  not  believe  there  had  been  any  additional  sanctions  for 
the felony theft committed while she was on supervised re‐
lease.  Counsel  for  Hollins  added,  “I’m  sure  the  Court  also 
knows  that  the  Guidelines  are  advisory,  specifically  for  the 
purpose of–”. The district judge interjected, “I am thoroughly 
aware of that.”  
   The record as a whole satisfies us that the judge consid‐
ered  Hollins’s  principal  arguments  in  mitigation.  The  tran‐
No. 16‐1442                                                        7

script indicates that he understood her to be asking for a sen‐
tence  reduction  and  that  he  was  aware  of  his  discretion  to 
fashion an appropriate sentence. He also indicated that he un‐
derstood her to be making an argument related to her sobriety 
and rejected it based on his concern (based on her track rec‐
ord) about recidivism. The judge did not, in short, pass over 
Hollins’s  arguments  in  mitigation  in  silence.  Cf.  Villegas‐Mi‐
randa, 579 F.3d at 802. 
    We are also persuaded that the judge did not impermissi‐
bly lengthen Hollins’s term of incarceration to promote reha‐
bilitation—a  step  that  Tapia  v.  United  States,  564  U.S.  319 
(2011), forecloses. His comments about the medical benefits of 
incarceration and the programs available through the Bureau 
of Prisons at most touched on matters of fact (the programs) 
and  the  adequacy  of  the  care  she  would  receive  while  in 
prison.  Moreover,  Hollins  does  not  argue  that  the  district 
court actually relied on the rehabilitative programming to jus‐
tify her sentence, nor has she argued that this would consti‐
tute an independent ground for reversal. We are satisfied that 
the district court did nothing inconsistent with Tapia, and so 
we are not troubled by its reference to these programs. 
                                 B 
    Hollins also argues that the district court effectively dele‐
gated  its  authority  and  judgment  by  relying  uncritically  on 
the  probation  officer’s  sentencing  recommendation.  Proba‐
tion officers, we have said, are “professionals who play criti‐
cal roles in the federal justice system.” United States v. Crisp, 
820 F.3d 910, 913 (7th Cir. 2016). Their duty, as relevant here, 
is  to  conduct  presentence  investigations,  compile  infor‐
mation,  and  make  a  recommendation  to  the  judge.  FED.  R. 
CRIM. P. 32; United States v. Peterson, 711 F.3d 770, 775–76 (7th 
8                                                          No. 16‐1442 
      
Cir. 2013). “But of course probation officers do not have the 
power to revoke supervised release and return an offender to 
prison. Every action the probation officer takes  is  subject  to 
review  by the  district  court  responsible  for  the  supervisee.” 
Crisp, 820 F.3d at 913. “[P]robation officers are employees of 
the federal judiciary … yet they are not allowed to decide the 
sentences of convicted defendants.” United States v. Thompson, 
777 F.3d 368, 382 (7th Cir. 2015). 
    At the hearing the district judge told Hollins that he was 
“absolutely required to rely on the advice of” and “[did] have 
to rely on the recommendations of” the probation services. If 
this were all the record showed, there might be a serious prob‐
lem.  But  it  is  not.  After  prompting  by  the  government,  the 
judge clarified his comments: “I do not blindly follow what 
Probation  says.  I  don’t  mean  that  at  all.  I  rely  on  them  to  a 
great extent because of their experience … but I don’t blindly 
follow them.”  
    Naturally, it would not be enough for a judge merely to say 
that he was not blindly following Probation and nevertheless 
to do so. Hollins says that this is what happened, or at least 
that it is impossible to rule it out. At oral argument, her coun‐
sel contended that there is no way of knowing what the district 
court relied upon in fashioning a 28‐month sentence for her. 
But that goes too far. First, the judge knew Hollins well, hav‐
ing adjusted her supervised release conditions on several oc‐
casions  and  having  seen  how  hard  compliance  was  for  her. 
Second, he relied on the reasoning of the probation office in 
its presentencing report and recommendation—a proper, in‐
deed common, step. See, e.g., United States v. Speed, 811 F.3d 
854, 856 (7th Cir. 2016) (noting the district judge had adopted 
No. 16‐1442                                                           9

the conditions and reasoning contained in probation’s presen‐
tence reports). The judge explained why he was comfortable 
relying on the reasoning and recommendation from the pro‐
bation office. As he told Hollins, “They work with you. They 
deal  with  you.  They  see  you  personally.  All  these  things,  I 
don’t do.” Finally, as we already have noted, the judge con‐
sidered  Hollins’s  arguments  in  mitigation  at  the  hearing—
points that did not appear in the probation office’s recommen‐
dations. We are therefore satisfied that the district court did 
not abdicate its authority or rely unduly on the probation of‐
fice. 
                                  C 
     Hollins’s last point is a familiar one: that the district judge 
did not adequately consider the statutory sentencing factors. 
A district court may revoke supervised release after consider‐
ing  several  of  the  factors  set  forth  in  18  U.S.C.  §  3553(a); 
namely,  those  at  sections  3553(a)(1),  (a)(2)(B),  (a)(2)(C), 
(a)(2)(D),  (a)(4),  (a)(5),  (a)(6),  and  (a)(7).  See  18  U.S.C. 
§ 3583(e); see also Boultinghouse, 784 F.3d at 1177–78. But, just 
as  in  the  original  sentencing proceeding,  the court  does  not 
need to discuss each factor in a checklist fashion. United States 
v. Washington, 739 F.3d 1080, 1081 (7th Cir. 2014). When a sen‐
tence is within the range recommended by Chapter 7 of the 
guidelines, the court need only provide a concise explanation 
on the record that reflects that it considered the proper factors. 
Boultinghouse, 784 F.3d at 1178.  
    Here the court referred to the presentence report’s calcula‐
tion of 21 to 27 months, which was based on Hollins’s criminal 
history of VI and a Grade B violation. This is consistent with 
the range set forth at U.S.S.G. § 7B1.4, which suggests 21 to 27 
months for a person with those characteristics. The court also 
10                                                     No. 16‐1442 
       
noted the addition of the 31 days of unserved home confine‐
ment and imposed a total sentence of 28 months.  
     While  28  months  is  a  month  higher  than  the  top  of  the 
range recommended in § 7B1.4, that is not the end of the anal‐
ysis. Section 7B1.3(d) specifies that “[a]ny … home detention 
previously  imposed  in  connection  with  the  sentence  for 
which revocation is ordered that remains … unserved at the 
time of revocation shall be ordered to be … served in addition 
to  the  …  §  7B1.4  [imprisonment  term],  and  …  may  be  con‐
verted  to  an  equivalent  period  of  imprisonment.”  Further, 
§ 7B1.3(f)  specifies  that  any  imprisonment  term  imposed 
upon revocation of supervised release “shall be ordered to be 
served consecutively to any sentence the defendant is serving, 
whether or not [that] sentence … resulted from the conduct 
that is the basis of the revocation … .” Taking those additional 
recommendations  into  account,  we  see  that  the  proposed 
range  for  imprisonment  in  Hollins’s  case  went  up  to  28 
months (27 months plus 31 days)—just what she got. There is 
no anticipated discount for the time she served in IDOC cus‐
tody for her retail theft conviction. 
    At the revocation hearing the district court relied on Hol‐
lins’s criminal history, her repeated violations of the terms of 
her supervised release, and the failure of supervised release 
and graduated sanctions to deter Hollins’s criminal conduct. 
These  are  pertinent  under  sections  3553(a)(1)  (“the  history 
and characteristics of the defendant”) and (a)(2)(B) (“the need 
for  the  sentence  imposed  to  afford  adequate  deterrence  to 
criminal  conduct”).  The  court  also  noted  the  range  recom‐
mended by the Chapter 7 statements, which it found relevant 
to section 3553(a)(4). While much of the rationale appears in 
the  probation  officer’s  report,  which  the  court  adopted,  this 
No. 16‐1442                                                       11

was permissible. Taken as a whole, we find no procedural er‐
ror in the resentencing proceeding.  
   We find that the district court did not commit procedural 
error  in  its  resentencing  of  Hollins  and  therefore AFFIRM  its 
28‐month sentence.